Citation Nr: 0524966	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  97-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1983.  The evidence also indicates that the veteran has 
unverified Reserve service throughout the late 1980s and into 
the 1990s.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).

The veteran asserted a claim for entitlement to service 
connection for a nervous condition at his local hearing in 
September 1997, which was again asserted in a November 1997 
statement.  Further in November 1997, the veteran claimed 
entitlement to service connection for a digestive disorder, 
as well as impotence.  These claims have not been developed 
for appellate review and are not before the Board at this 
time.  The issues of entitlement to service connection for a 
nervous disorder, a digestive disorder, and impotence are 
referred to the RO for appropriate development.

Based on the decision herein, the issues of entitlement to 
service connection for a lumbar spine disorder and cervical 
spine disorder are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  A Board decision issued in October 1985 denied the 
veteran's claim for entitlement to service connection for a 
lumbar spine disorder and for entitlement to service 
connection for a cervical spine disorder.


2.  The evidence associated with the claims file subsequent 
to the October 1985 Board decision regarding a lumbar spine 
disorder and a cervical spine disorder is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for a lumbar spine disorder is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for a cervical spine disorder is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
However, as the Board is reopening the issues of entitlement 
to service connection for both lumbar and cervical spine 
disorders based on new and material evidence, whether or not 
the requirements of the VCAA have been met in this case is 
moot, as no harm or prejudice to the appellant has resulted.  
See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).


The Board denied service connection for lumbar and cervical 
spine disorders in October 1985, and that decision is final.  
38 U.S.C.A. § 7104.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  The veteran in this 
case filed his claim to reopen the instant issues of 
entitlement to service connection for lumbar and cervical 
spine disorders in August 1996, before the effective date for 
regulatory change of the new and material evidence 
definition.  As such, the regulation in effect prior to 
August 29, 2001, that defines new and material evidence is 
applicable.  38 C.F.R. § 3.156(a) (2001).

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id. 

In the October 1985 Board decision, the Board denied service 
connection for lumbar and cervical spine disorders on the 
basis that the veteran's spine symptoms in service were acute 
and transitory, that there was no chronic back or neck 
disorders noted at service separation, and that there were no 
chronic spine disorders noted on a VA examination report, 
which was conducted prior to a post-service work-related 
injury.  The relevant evidence of record at the time of the 
October 1985 Board decision included portions of the 
veteran's service medical records and his DD-214, both 
relative to his active duty period, an April 1984 VA 
examination report regarding the veteran's lumbosacral spine, 
and an August 1984 worker's compensation form requesting 
examination and/or treatment.

The evidence pertinent to the veteran's claims of entitlement 
to service connection for lumbar and cervical spine 
disorders, and that was associated with the claims file 
subsequent to the 1985 Board decision includes evidence that 
shows treatment at a private provider in July 1983 while the 
veteran was still on active duty, for spine problems from 
1983 to 1984, immediately after service separation and within 
one year after separation, and a current diagnosis of both a 
lumbar and a cervical spine disability.  Moreover, a VA 
medical practitioner in October 2004 stated that the 
veteran's "injuries sustained in the early 1980's are 
consistent with his spinal condition currently."

Upon review of this evidence, the Board finds that the above-
mentioned evidence is both "new" in the sense that this 
evidence was not previously of record, and it is not 
cumulative or duplicative.  It is "material" for purposes 
of reopening the claim, as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  For these reasons, the Board 
finds that the additional evidence associated with the file 
since the October 1985 Board decision denying the veteran's 
claims for entitlement to service connection for both a 
lumbar spine disorder and a cervical spine disorder is new 
and material, and so the claims are reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claims 
for entitlement to service connection for a lumbar spine 
disorder and for a cervical spine disorder are reopened; the 
claim is granted to this extent only.


REMAND

Under the law, VA disability compensation benefits are 
provided for any veteran who incurred a disease or injury in 
the line of duty in active military service or who 
experienced aggravation of a preexisting injury in active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.4 (2004).  Basic eligibility for VA benefits is 
governed by specific laws and regulations that define a 
claimant's legal status as a veteran for such benefits, based 
on the claimant's type and character of military service.  38 
U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.1, 3.6 
(2004).

The veteran served on active duty from December 1980 to 
December 1983.  The claims file indicates that the veteran 
served in the Reserves for an approximate period of August 
1988 to September 1995.  The veteran's Reserve service dates 
have not been verified.  In addition, the dates of the 
veteran's active duty for training and inactive duty training 
have also not been verified.  Accordingly, verification of 
reserve status should include verification of all periods of 
active duty, active duty for training, and inactive duty for 
training.

Upon review of the claims file, the Board observes that the 
veteran was scheduled for an examination with the Social 
Security Diagnostic Health Services regarding spine disorders 
in August 1997.  The veteran also indicated in a March 2004 
statement that he had received benefits from the Social 
Security Administration.  The RO must obtain these records.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving benefits from the Social Security 
Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).

As the evidence of record shows competent evidence of current 
spinal disorders, evidence of treatment for such disorders 
during active service, establishes that the veteran was 
treated for such disorders immediately following service and 
consistently to the present time, and suggests that the 
current spinal disorders may be associated with in-service 
incidents, a VA nexus opinion is required in order to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion).  

Accordingly, this case is remanded for the following actions:


1.  The RO must make every attempt to 
obtain verification of the veteran's 
period of service in the Reserves, to 
include verification of all periods of the 
appellant's active duty, active duty for 
training, and inactive duty for training, 
from the National Personnel Records Center 
in St. Louis, Missouri, or through other 
official channels, as necessary.  All 
records or information obtained must be 
associated with the claims file.  The 
search effort should be documented in the 
claims file and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file. 

2.  If additional periods of service are 
verified, the RO must make all reasonable 
attempts to secure the veteran's complete 
service medical records, to include his 
Reserve service medical records and to 
include clinical records from treatment 
the "Gonges" Army Hospital, Fort Clayton 
Medical Clinic, and the hospital at Fort 
Knox.  Efforts made to obtain these 
records must be documented in the claims 
file by the RO.

3.  The RO must obtain records regarding 
any decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based, to include an August 1997 
examination report.

4.  The veteran must again be requested to 
identify all sources of medical treatment 
for his lumbar and cervical disabilities 
from December 1983 to the present, and 
that he furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source he 
identifies, to specifically include VA 
treatment records from the Brooklyn VAMC, 
to include a May 1997 magnetic resonance 
imaging scan; the St. Alban's VAMC, to 
include physical therapy reports; the VA 
facility in New York City from 1984 to 
1987; and VA treatment records from 
September 2004 to the present; as well as 
medical records from the Jamaica Hospital 
emergency room from August 1997, Dr. M. 
from August 1984 to October 1984, the 
Salinas Clinic from Dr. D.C.G. in July 
1983; the Santo Thomas Hospital Neurology 
Department, and Empire Chiropractic.

Copies of the medical records from all 
sources the veteran identifies, not 
currently of record, must then be 
requested and associated with the claims 
folder.  Further, if any evidence obtained 
in not in English, the RO shall have the 
evidence translated by an appropriate 
professional, and both the original 
evidence and its English counterpart(s) 
shall be associated with the claims file.

5.  All efforts to obtain the 
aforementioned private, VA, and other 
Federal records must be fully documented.  
If, after making reasonable efforts to 
obtain the above-referenced records, the 
RO is unable to secure same, the facility 
should provide a negative response if 
records are not available, and under the 
VCAA, the RO must document whether 
further efforts to obtain these records 
would be futile.  The RO must then notify 
the veteran and his representative, and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given an 
opportunity to respond.

6.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran must be afforded an 
examination to determine the etiology of 
any spinal disability or disabilities 
found.  All pertinent symptomatology and 
findings must be reported in detail.  The 
examiner must obtain a detailed history of 
any in-service, and post-service spinal 
injuries.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner and 
such a review should be noted in the 
examination report.  Following a review of 
the service, and post-service medical and 
clinical records, the examiner must state 
whether any diagnosed lumbar and/or 
cervical disability is related to the 
veteran's military service.  If the 
examiner cannot provide any opinion 
without resort to speculation, it must be 
noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared must be typed.

7.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that the notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

8.  Thereafter, the RO should review the 
claims file to ensure that the forgoing 
requested development has been completed.  
If the directives of this remand have not 
been complied with, the RO should 
implement corrective procedures at once.  

9.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If either claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS APPEAL IS BASED ON CLAIM RECEIVED IN JUNE 1994 AND WAS 
NOT CERTIFIED BY THE RO TO THE BOARD UNTIL AUGUST 2004.  As 
this case took over 10 years to reach the Board, this claim 
must be afforded expeditious treatment by the RO.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112). 



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


